Case 16-17098        Doc 33     Filed 02/20/19     Entered 02/20/19 15:45:29          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 17098
         Shannon M Rogers

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/20/2016.

         2) The plan was confirmed on 08/08/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 05/16/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-17098            Doc 33            Filed 02/20/19    Entered 02/20/19 15:45:29                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $13,799.76
           Less amount refunded to debtor                                  $796.14

 NET RECEIPTS:                                                                                            $13,003.62


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,021.76
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $556.71
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,578.47

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Alliant Credit Union                      Unsecured         100.00           NA              NA            0.00        0.00
 AmeriCash Loans LLC                       Unsecured         800.00        740.12          740.12           0.00        0.00
 ARS                                       Unsecured         747.00           NA              NA            0.00        0.00
 Becket & Lee                              Unsecured         498.00        498.18          498.18           0.00        0.00
 Capital One Auto Finance                  Unsecured      9,400.00       9,400.94        9,400.94           0.00        0.00
 Capital One Bank                          Unsecured         992.00        992.50          992.50           0.00        0.00
 Capital One Bank                          Unsecured         423.00        423.32          423.32           0.00        0.00
 Cbna                                      Unsecured      4,834.00            NA              NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured      2,000.00       2,394.88        2,394.88           0.00        0.00
 Comcast Cable c/o Xfinity                 Unsecured         200.00           NA              NA            0.00        0.00
 Commonwealth Edison Company               Unsecured         300.00           NA              NA            0.00        0.00
 ECMC                                      Unsecured      3,190.00            NA              NA            0.00        0.00
 Internal Revenue Service                  Priority          350.00          0.00            0.00           0.00        0.00
 Midland Funding LLC                       Unsecured           0.00        748.20          748.20           0.00        0.00
 Munster Medical Research Foundation Inc   Unsecured      1,762.00       1,762.31        1,762.31           0.00        0.00
 NW Indiana Path Consultants PC            Unsecured           0.00        102.00          102.00           0.00        0.00
 Peoples Energy Corp                       Unsecured           0.00        847.38          847.38           0.00        0.00
 Quantum3 Group                            Unsecured         756.00        756.71          756.71           0.00        0.00
 Quantum3 Group                            Unsecured         596.00        609.05          609.05           0.00        0.00
 Sears                                     Unsecured           9.00           NA              NA            0.00        0.00
 Skopos Financial LLC                      Unsecured            NA         265.37          265.37           0.00        0.00
 Skopos Financial LLC                      Secured       21,346.00     21,611.37        21,346.00      6,534.22    1,890.93
 Speedy Cash                               Unsecured      1,000.00         672.41          672.41           0.00        0.00
 T Mobile USA                              Unsecured         400.00           NA              NA            0.00        0.00
 TD Bank USA NA                            Unsecured         446.00        446.39          446.39           0.00        0.00
 Wells Fargo Bank                          Unsecured           0.00        103.03          103.03           0.00        0.00
 Wells Fargo Bank NA DBA Wells Fargo D     Unsecured      4,218.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-17098        Doc 33      Filed 02/20/19     Entered 02/20/19 15:45:29             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $21,346.00          $6,534.22           $1,890.93
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $21,346.00          $6,534.22           $1,890.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,762.79               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,578.47
         Disbursements to Creditors                             $8,425.15

 TOTAL DISBURSEMENTS :                                                                     $13,003.62


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
